Exhibit 10.1

 

FIRST AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This First Amended and Restated Employment Agreement (“Agreement”) is entered
into as of December 1, 2016 (the “Amendment Effective Date”) by and between
Enviva Management Company, LLC, a Delaware limited liability company (the
“Company”), and John K. Keppler (“Executive”) and supersedes and replaces in its
entirety the Employment Agreement (the “Prior Agreement”) dated June 28, 2014 by
and between Enviva Holdings, LP, a Delaware limited partnership (“Holdings”),
and Executive, as amended by the Assignment, Assumption and Amendment Agreement
by and among Holdings, the Company, and Executive dated April 9, 2015 (the
“Assignment Agreement”).

 

1.                                      Employment. During the period commencing
on the Amendment Effective Date and for the duration of the Employment Period
(as defined in Section 4 below) thereafter (the “Specified Employment Period”),
the Company shall continue to employ Executive, and Executive shall continue to
serve, as Chairman, President and Chief Executive Officer of the Company, Enviva
Holdings GP, LLC, a Delaware limited liability company and the general partner
of Holdings (“Holdings GP”), and such Affiliates of the Company as may be
designated by the Board of Directors of Holdings GP (the “Holdings Board”) from
time to time.

 

2.                                      Duties and Responsibilities of
Executive.

 

(a)                                 During the Employment Period, Executive
shall devote his full business time and attention to the business of the Company
and its Affiliates, as applicable, and will not hold any outside employment or
consulting position. Executive’s duties pursuant to this Agreement will include
those normally incidental to the positions identified in Section 1, as well as
such additional duties as may be assigned to him by the Holdings Board from time
to time.

 

(b)                                 Executive represents and covenants that he
is not the subject of or a party to any employment agreement, non-competition or
non-solicitation covenant, non-disclosure agreement, or any other agreement,
covenant, understanding, or restriction that would prohibit Executive from
executing this Agreement and fully performing his duties and responsibilities
hereunder, or would in any manner, directly or indirectly, limit or affect the
duties and responsibilities that may now or in the future be assigned to
Executive hereunder.

 

(c)                                  Executive acknowledges and agrees that
Executive owes the Company and its Affiliates fiduciary duties, including duties
of care, loyalty, fidelity, and allegiance, such that Executive shall act at all
times in the best interests of the Company and its Affiliates and shall not
appropriate any business opportunity of the Company or its Affiliates for
himself. Executive agrees that the obligations described in this Agreement are
in addition to, and not in lieu of, the obligations Executive owes the Company
and its Affiliates under common law. The Parties acknowledge and agree that
Executive may provide services (including as an executive, employee, director,
or otherwise) to multiple Affiliates of the Company and, in providing such
services, Executive will not be violating his obligations hereunder so long as
Executive abides by the terms of Sections 7, 8, and 9 below in the course of
performing such services.

 

--------------------------------------------------------------------------------


 

3.                                      Compensation.

 

(a)                                 During the Specified Employment Period, the
Company shall pay to Executive an annualized base salary of $535,000 (the “Base
Salary”) in consideration for Executive’s services under this Agreement, payable
on a not less than monthly basis, in conformity with the Company’s customary
payroll practices for executives.

 

(b)                                 During the Specified Employment Period,
Executive shall be eligible for discretionary bonus compensation for the 2016
calendar year and for each subsequent, complete calendar year that he is
employed by the Company hereunder (each, a “Bonus Year”) pursuant to the
applicable incentive or bonus compensation plan of the Company, if any, that is
applicable to similarly situated executives of the Company (each, an “Annual
Bonus”). Each Annual Bonus shall have a target value that is not less than 150%
of Executive’s Base Salary as in effect on the first day of the Bonus Year to
which such Annual Bonus relates (the “Minimum Target Annual Bonus”); provided,
however, that the Minimum Target Annual Bonus for the 2016 calendar year shall
not be less than 150% of Executive’s Base Salary as in effect on the Amendment
Effective Date. The performance targets that must be achieved in order to
realize certain bonus levels shall be established by the Holdings Board or a
committee thereof annually, in its sole discretion, and communicated to
Executive in accordance with terms of the applicable incentive or bonus plan, if
any, or if no such plan has been adopted, within the first 90 days of the
applicable Bonus Year (the most recently established target value for
Executive’s Annual Bonus is referred to herein as the “Target Annual Bonus”).
Each Annual Bonus, if any, will be paid as soon as administratively feasible
after the Holdings Board or a committee thereof certifies whether the applicable
performance targets for the applicable Bonus Year have been achieved, but in no
event later than March 15 following the end of such Bonus Year.

 

(c)                                  Long-Term Incentive Plan. With respect to
the 2017 calendar year and each subsequent calendar year during the Specified
Employment Period, Executive shall be eligible to receive annual awards under
the Enviva Partners, LP equity compensation plan as in effect from time to time
(the “LTIP”) with a target value equal to 250% of Executive’s Base Salary as in
effect on the first day of such calendar year (the “Target Annual LTIP Award”).
All awards granted to Executive under the LTIP, if any, shall be on such terms
and conditions as the board of directors of Enviva Partners GP, LLC (the “GP
Board”) or a committee thereof shall determine from time to time, and shall be
subject to and governed by the terms and provisions of the LTIP as in effect
from time to time and the award agreements evidencing such awards. Nothing
herein shall be construed to give Executive any rights to any amount or type of
grant or award except as provided in such award to Executive provided in writing
and authorized by the GP Board (or a committee thereof).

 

4.                                      Term of Employment. The current term of
Executive’s employment under this Agreement is the 36-month period that began on
June 28, 2014 (the “Term Commencement Date”) and shall end on the third
anniversary of the Term Commencement Date (the “Current Term”). On the third
anniversary of the Term Commencement Date and on each subsequent anniversary of
the Term Commencement Date thereafter, the term of Executive’s employment under
this Agreement shall automatically renew and extend for a period of 12 months
(each such 12-month period being a “Renewal Term”) unless written notice of
non-renewal is delivered by either party to the other not less than 60 days
prior to the expiration of the then-existing Current

 

2

--------------------------------------------------------------------------------


 

Term or Renewal Term, as applicable. Notwithstanding any other provision of this
Agreement to the contrary, Executive’s employment pursuant to this Agreement may
be terminated at any time in accordance with Section 6. The period from the Term
Commencement Date through the expiration of this Agreement or, if sooner, the
termination of Executive’s employment pursuant to this Agreement, regardless of
the time or reason for such termination, shall be referred to herein as the
“Employment Period.”

 

5.                                      Reimbursement of Business Expenses;
Benefits. Subject to the terms and conditions of this Agreement, Executive shall
be entitled to the following reimbursements and benefits during the Employment
Period:

 

(a)                                 Reimbursement of Business Expenses. The
Company agrees to reimburse Executive for Executive’s reasonable
business-related expenses incurred in the performance of Executive’s duties
under this Agreement; provided that Executive timely submits all documentation
for such reimbursement, as required by Company policy in effect from
time-to-time. Any reimbursement of expenses under this Section 5(a) or
Section 12 shall be made by the Company upon or as soon as practicable following
receipt of supporting documentation reasonably satisfactory to the Company (but
in any event not later than the close of Executive’s taxable year following the
taxable year in which the expense is incurred by Executive); provided, however,
that, upon the termination of Executive’s employment with the Company, in no
event shall any additional reimbursement be made prior to the date that is six
months after the date of such termination (or, if earlier, prior to the date of
Executive’s death) to the extent such payment delay is required under
Section 409A(a)(2)(B) of the Internal Revenue Code. In no event shall any
reimbursement be made to Executive for such expenses incurred after the date
that is five years after the date of the termination of Executive’s employment
with the Company. Executive is not permitted to receive a payment in lieu of
reimbursement under this Section 5(a) or Section 12.

 

(b)                                 Benefits. Executive shall be eligible to
participate in the same benefit plans or fringe benefit policies in which other
similarly situated Company employees are eligible to participate, subject to
applicable eligibility requirements and the terms and conditions of such plans
and policies as in effect from time to time.  The Company shall not, by reason
of this Section 5(b), be obligated to institute, maintain, or refrain from
changing, amending, or discontinuing, any such plan or policy, so long as such
changes are similarly applicable to similarly situated Company employees
generally.

 

6.                                      Termination of Employment.

 

(a)                                 Company’s Right to Terminate Executive’s
Employment for Cause. The Company shall have the right to terminate Executive’s
employment at any time for “Cause.” For purposes of this Agreement, “Cause”
shall mean Executive’s:

 

(i)                                     material breach of any policy
established by the Company or any of its Affiliates that (1) pertains to health
and safety and (2) is applicable to Executive;

 

(ii)                                  engaging in acts of disloyalty to the
Company or its Affiliates, including fraud, embezzlement, theft, commission of a
felony, or proven dishonesty; or

 

3

--------------------------------------------------------------------------------


 

(iii)                               willful misconduct in the performance of, or
willful failure to perform a material function of, his duties under this
Agreement.

 

(b)                                 Company’s Right to Terminate for
Convenience. The Company shall have the right to terminate Executive’s
employment without Cause, at any time and for any reason or no reason at all.

 

(c)                                  Executive’s Right to Terminate for Good
Reason. Executive shall have the right to terminate his employment with the
Company at any time for “Good Reason.” For purposes of this Agreement, “Good
Reason” shall mean:

 

(i)                                     a material diminution in Executive’s
authority, duties, title, or responsibilities;

 

(ii)                                  a material diminution in Executive’s Base
Salary, Minimum Target Annual Bonus, or Target Annual LTIP Award;

 

(iii)                               the relocation of the geographic location of
Executive’s principal place of employment by more than 100 miles from the
location of Executive’s principal place of employment as of the Term
Commencement Date; or

 

(iv)                              the Company’s delivery of a written notice of
non-renewal of this Agreement to Executive.

 

Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion by Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 6(c)(i), (ii),
(iii), or (iv) giving rise to Executive’s termination of his employment must
have arisen without Executive’s written consent; (B) Executive must provide
written notice to the Company of such condition within 30 days of the date on
which Executive knew of the existence of the condition; (C) the condition
specified in such notice must remain uncorrected for 30 days after receipt of
such notice by the Company; and (D) the date of Executive’s termination of his
employment must occur within 30 days after the end of such cure period.

 

(d)                                 Death or Disability. Upon the death or
Disability of Executive, Executive’s employment with the Company shall terminate
with no further obligation under this Agreement of either party, or their
successors in interest; provided that the Company shall pay to the estate of
Executive (in the event of Executive’s death) any amounts due under this
Agreement. For purposes of this Agreement, a “Disability” shall exist if
Executive is unable to perform the essential functions of his position, with
reasonable accommodation (if applicable), due to an illness or physical or
mental impairment or other incapacity which continues for a period in excess of
90 days, whether consecutive or not, in any period of 365 consecutive days. The
determination of a Disability will be made by the Company after obtaining an
opinion from a doctor of the Company’s choosing. Executive agrees to provide
such information and participate in such examinations as may be reasonably
required by said doctor in order to form his or her opinion. If requested by the
Company, Executive shall submit to a mental or physical examination to be
performed by an independent physician selected by the Company to assist the
Company in making such determination.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Executive’s Right to Terminate for
Convenience. Executive shall have the right to terminate his employment with the
Company for convenience at any time upon 60 days’ advance written notice to the
Company; provided that if Executive provides a notice of termination pursuant to
this Section 6(e), the Company may designate an earlier termination date than
that specified in Executive’s notice. The Company’s designation of such an
earlier date will not change the nature of Executive’s termination, which will
still be deemed a voluntary resignation by Executive pursuant to this
Section 6(e).

 

(f)                                   Effect of Termination.

 

(i)                                     If Executive’s employment hereunder
shall terminate (1) pursuant to Section 4 at the expiration of the then-existing
Current Term or Renewal Term, as applicable, as a result of a non-renewal of
this Agreement by Executive or (2) pursuant to Section 6(a) or 6(e) or due to
Executive’s death pursuant to Section 6(d), then all compensation and all
benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that Executive shall be entitled to
(x) payment of all earned, unpaid Base Salary within 30 days of his last day of
employment, or earlier if required by law, (y) reimbursement for all incurred
but unreimbursed expenses for which Executive is entitled to reimbursement in
accordance with Section 5(a) and Section 12 and (z) benefits to which Executive
may be entitled pursuant to the terms of any plan or policy described in
Section 5(b).

 

(ii)                                  If Executive’s employment terminates
pursuant to Section 6(b) or 6(c) or due to Disability pursuant to Section 6(d),
then all compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that (1) Executive
shall be entitled to receive the compensation and benefits described in clauses
(x) through (z) of Section 6(f)(i); and (2) if Executive executes, on or before
the Release Expiration Date (as defined below), and does not revoke within the
time provided by the Company to do so, a release of all claims in a form
satisfactory to the Company (which shall be substantially similar to the form of
release attached hereto as Exhibit A) (the “Release”)), then, provided that
Executive abides by the terms of Sections 7, 8, 9, 10, and 12:

 

(A)                               The Company shall pay to Executive an amount
(the “Severance Payment”) equal to the product of (x) 1.5 (or, if such
termination occurs within 12 months following a Change in Control (as defined
below), 2.0) and (y) the sum of Executive’s Base Salary as in effect on the date
of the termination of Executive’s employment (the “Termination Date”) and
Executive’s Target Annual Bonus as of the Termination Date. The Severance
Payment will be divided into 18 (or, if such termination occurs within 12 months
following a Change in Control, 24) substantially equal installments. On the
Company’s first regularly scheduled pay date that is on or after the date that
is 60 days after the Termination Date, the Company shall pay to Executive,
without interest, a number of such installments equal to the number of such
installments that would have been paid during the period beginning on the
Termination Date and ending on the Company’s first regularly scheduled pay date
that is on or after the date that is 60 days after the Termination Date had the
installments been paid on a

 

5

--------------------------------------------------------------------------------


 

monthly basis commencing on the Company’s first regularly scheduled pay date
coincident with or next following the Termination Date, and each of the
remaining installments shall be paid on a monthly basis thereafter; provided,
however, that (1) to the extent, if any, that the aggregate amount of the
installments of the Severance Payment that would otherwise be paid pursuant to
the preceding provisions of this Section 6(f)(ii)(A) after March 15 of the
calendar year following the calendar year in which the Termination Date occurs
(the “Applicable March 15”) exceeds the maximum exemption amount under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to
Executive in a lump sum on the Applicable March 15 (or the first business day
preceding the Applicable March 15 if the Applicable March 15 is not a business
day) and the installments of the Severance Payment payable after the Applicable
March 15 shall be reduced by such excess (beginning with the installment first
payable after the Applicable March 15 and continuing with the next succeeding
installment until the aggregate reduction equals such excess), and (2) all
remaining installments of the Severance Payment, if any, that would otherwise be
paid pursuant to the preceding provisions of this Section 6(f)(ii)(A) after
December 31 of the calendar year following the calendar year in which the
Termination Date occurs shall be paid with the installment of the Severance
Payment, if any, due in December of the calendar year following the calendar
year in which the Termination Date occurs;

 

(B)                               All outstanding awards granted to Executive
pursuant to the LTIP prior to the Termination Date that remain unvested as of
the Termination Date shall immediately become fully vested as of the Termination
Date; provided, however, that with respect to any such LTIP awards that were
granted subject to a performance requirement (other than continued service by
Executive) that has not been satisfied and certified by the GP Board (or a
committee thereof) as of the Termination Date, then (1) if the Termination Date
occurs within six months prior to the expiration of the performance period
applicable to such LTIP award, such LTIP award shall become vested based on
actual performance upon the expiration of such performance period; and (2) if
the Termination Date occurs at any other time during the performance period
applicable to such LTIP award, such LTIP award shall become vested as of the
Termination Date based on target performance.

 

(C)                               If Executive timely and properly elects to
continue coverage for Executive and Executive’s spouse and eligible dependents,
if any, under the Company’s group health plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), similar in the
amounts and types of coverage provided by the Company to Executive prior to the
Termination Date, then for a period of 18 months following the Termination Date
or such earlier date as provided in this Section 6(f)(ii)(C), the Company shall
promptly reimburse Executive on a monthly basis for the entire amount Executive
pays to effect and continue such coverage; provided, however, that Executive’s
rights to such reimbursements under this Section 6(f)(ii)(C) shall terminate at
the time Executive becomes eligible to be covered under a group health plan

 

6

--------------------------------------------------------------------------------


 

sponsored by another employer (and Executive shall promptly notify the Company
in the event that Executive becomes so eligible). Notwithstanding anything in
the preceding provisions of this Section 6(f)(ii)(C) to the contrary, (x) the
election of COBRA continuation coverage and the payment of any premiums due with
respect to such COBRA continuation coverage will remain Executive’s sole
responsibility, and the Company will assume no obligation for payment of any
such premiums relating to such COBRA continuation coverage and (y) if the
provision of the benefit described in this Section 6(f)(ii)(C) cannot be
provided in the manner described above without penalty, tax, or other adverse
impact on the Company, then the Company and Executive shall negotiate in good
faith to determine an alternative manner in which the Company may provide a
substantially equivalent benefit to Executive without such adverse impact on the
Company. If (1) Executive’s termination of employment pursuant to this
Section 6(f)(ii) occurs within 12 months following a Change in Control and
(2) Executive has not become eligible to be covered under a group health plan
sponsored by another employer by the earlier of the date that is 18 months after
the Termination Date or December 1 of the calendar year following the calendar
year in which the Termination Date occurs (such earlier date being the “COBRA
Payment Trigger Date”), then, on the Company’s first regularly scheduled pay
date following the COBRA Payment Trigger Date (but in no event later than
December 31 of the calendar year following the calendar year in which the
Termination Date occurs), the Company shall pay to Executive a lump sum cash
payment equal to six times the amount Executive paid to effect and continue
coverage for himself and his spouse and eligible dependents, if any, under the
Company’s group health plan for the full calendar month next preceding the COBRA
Payment Trigger Date.

 

(iii)                               Executive acknowledges his understanding
that if the Release is not executed and returned to the Company on or before the
Release Expiration Date, and the required revocation period has not fully
expired without revocation of the Release by Executive, then Executive shall not
be entitled to any payments or benefits pursuant to Section 6(f)(ii). As used
herein, the “Release Expiration Date” is that date that is 21 days following the
date upon which the Company delivers the Release to Executive (which shall occur
no later than seven days after the Termination Date) or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is 45 days
following such delivery date.

 

(iv)                              For purposes of this Agreement, a “Change in
Control” shall mean the occurrence of one or more of the following transactions:

 

(A)                               the sale or disposal by Holdings of all or
substantially all of its assets to any person other than an Affiliate of
Holdings;

 

(B)                               the merger or consolidation of Holdings with
or into another partnership, corporation, or other entity, other than a merger
or

 

7

--------------------------------------------------------------------------------


 

consolidation in which the unitholders in Holdings immediately prior to such
transaction retain a greater than 50% equity interest in the surviving entity;

 

(C)                               the failure of Riverstone Holdings LLC and its
Affiliates (collectively, “Riverstone”) to possess, directly or indirectly, the
power to direct or cause the direction of the management and policies of
Holdings, whether through the ownership of voting securities, by contract, or
otherwise; or

 

(D)                               the occurrence of one or more of the following
events:

 

(1)                                 the sale or disposal by the MLP of all or
substantially all of its assets to any person other than an Affiliate of the
MLP;

 

(2)                                 the merger or consolidation of the MLP with
or into another partnership, corporation, or other entity, other than a merger
or consolidation in which the unitholders in the MLP immediately prior to such
transaction retain a greater than 50% equity interest in the surviving entity;
or

 

(3)                                 the failure of Riverstone to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the MLP, whether through the ownership of voting
securities, by contract, or otherwise.

 

(g)                                  Meaning of Termination of Employment. For
all purposes of this Agreement, Executive shall be considered to have terminated
employment with the Company when Executive incurs a “separation from service”
with the Company within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code; provided, however, that whether such a separation from service has
occurred shall be determined based upon a reasonably anticipated permanent
reduction in the level of bona fide services to be performed to no more than 25%
of the average level of bona fide services provided in the immediately preceding
36 months.

 

7.                                      Conflicts of Interest; Disclosure of
Opportunities. Executive agrees that he shall promptly disclose to the Holdings
Board any conflict of interest involving Executive upon Executive becoming aware
of such conflict. Executive further agrees that, throughout the Employment
Period and for one (1) year thereafter, he shall offer to the Company and its
Affiliates, as applicable, all business opportunities relating to the
acquisition, development, ownership, and operation of facilities that collect,
process, and transform wood-based biomass into renewable energy feedstock,
including wood pellets, regardless of where such business opportunities arise.

 

8.                                      Confidentiality. Executive acknowledges
and agrees that, in the course of his employment with the Company, he has been
provided with and had access to (and, during the Employment Period he will
continue to be provided with and have access to) valuable Confidential
Information (as defined below). In consideration of Executive’s receipt of and
access to such Confidential Information and in exchange for other valuable
consideration

 

8

--------------------------------------------------------------------------------


 

provided hereunder, and as a condition of Executive’s employment hereunder,
Executive agrees to comply with this Section 8.

 

(a)                                 Executive covenants and agrees, both during
the Employment Period and thereafter that, except as expressly permitted by this
Agreement or by directive of the Holdings Board, he shall not disclose any
Confidential Information to any Person and shall not use any Confidential
Information except for the benefit of the Company or any of its Affiliates.
Executive shall take all reasonable precautions to protect the physical security
of all documents and other material containing Confidential Information
(regardless of the medium on which the Confidential Information is stored). The
covenants in this Section 8(a) shall apply to all Confidential Information,
whether now known or later to become known to Executive during the Employment
Period.

 

(b)                                 Notwithstanding Section 8(a), Executive may
make the following disclosures and uses of Confidential Information:

 

(i)                                     disclosures to other executives or
employees of the Company or its Affiliates who have a need to know the
information in connection with the business of the Company or its Affiliates;

 

(ii)                                  disclosures and uses that are incidental
to Executive’s provision of services to the Company and its Affiliates
consistent with the terms of this Agreement or that are approved by the Holdings
Board;

 

(iii)                               disclosures for the purpose of complying
with any applicable laws or regulatory requirements; or

 

(iv)                              disclosures that Executive is legally
compelled to make by deposition, interrogatory, request for documents, subpoena,
civil investigative demand, order of a court of competent jurisdiction, or
similar process, or otherwise by law.

 

(c)                                  Upon the expiration of the Employment
Period and at any other time upon request of the Company, Executive shall
surrender and deliver to the Company all documents (including electronically
stored information) and other material of any nature containing or pertaining to
all Confidential Information in Executive’s possession and shall not retain any
such document or other material. Within 10 days of any such request, Executive
shall certify to the Company in writing that all such materials have been
returned to the Company.

 

(d)                                 All non-public information, designs, ideas,
concepts, improvements, product developments, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed, or acquired by
Executive, individually or in conjunction with others, during the period
Executive is or has been employed or affiliated with the Company or any of its
Affiliates (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to the Company’s or any of its
Affiliates’ business or properties, products, or services (including all such
information relating to corporate opportunities, business plans, trade secrets,
strategies for developing business and market share, research, financial and
sales data, pricing terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of customers or their requirements, the identity of key
contacts within customers’ organizations

 

9

--------------------------------------------------------------------------------


 

or within the organization of acquisition prospects, or marketing and
merchandising techniques, prospective names, and marks) is defined as
“Confidential Information.” Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models, and all other writings or materials of any type including or embodying
any of such information, ideas, concepts, improvements, discoveries, inventions,
and other similar forms of expression are and shall be the sole and exclusive
property of the Company or its Affiliates and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Agreement.

 

(e)                                  Notwithstanding the rest of this Section 8:

 

(i)                                     Executive shall not be prevented from,
nor shall Executive be criminally or civilly liable under any federal or state
trade secret law for, making a disclosure of trade secrets or other confidential
information that is: (A) made (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
(y) solely for the purpose of reporting or investigating a suspected violation
of applicable law; (B) made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal; or (C) protected under
the whistleblower provisions of applicable law; and

 

(ii)                                  In the event Executive files a lawsuit for
retaliation by the Company or any of its Affiliates for Executive’s reporting of
a suspected violation of law, Executive may (A) disclose a trade secret to
Executive’s attorney and (B) use the trade secret information in the court
proceeding related to such lawsuit, in each case, if Executive (x) files any
document containing such trade secret under seal and (y) does not otherwise
disclose such trade secret, except pursuant to court order.

 

9.                                      Non-Competition.

 

(a)                                 The Company shall continue to provide
Executive access to Confidential Information for use only during the Employment
Period, and Executive acknowledges and agrees that the Company will be
entrusting him, in his unique and special capacity, with continuing to develop
the goodwill of the Company, and in consideration thereof and in consideration
of the continued access to Confidential Information, and as a condition of
Executive’s employment hereunder, Executive has voluntarily agreed to the
covenants set forth in this Section 9. Executive further agrees and acknowledges
that the limitations and restrictions set forth herein, including the
geographical and temporal restrictions on certain competitive activities, are
reasonable in all respects and are material and substantial parts of this
Agreement intended and necessary to protect the Company’s legitimate business
interests, including the preservation of its Confidential Information and
goodwill.

 

(b)                                 Executive agrees that, during the period set
forth in Section 9(c) below, he shall not, without the prior written approval of
the Company, directly or indirectly, for himself or on behalf of or in
conjunction with any other person or entity of whatever nature:

 

10

--------------------------------------------------------------------------------


 

(i)                                     engage or participate within the Market
Area in competition with the Company in any business in which either the Company
or its Protected Affiliates engaged in, or had plans to become engaged in of
which Executive was aware during the Employment Period or the period set forth
in Section 9(c) below, which business includes the acquisition, development,
ownership, and operation of facilities that collect, process, and transform
wood-based biomass into renewable energy feedstock, including wood pellets (the
“Business”). As used herein, the term “Protected Affiliates” means any Affiliate
of the Company for which Executive provided services during the Employment
Period, or about which Executive obtained Confidential Information during the
Employment Period.

 

(ii)                                  appropriate any Business Opportunity of,
or relating to, the Company or its Affiliates located in the Market Area, or
engage in any activity that is detrimental to the Company or its Affiliates or
that limits the Company’s or an Affiliate’s ability to fully exploit such
Business Opportunities or prevents the benefits of such Business Opportunities
from accruing to the Company or its Affiliates; or

 

(iii)                               solicit any employee of the Company or its
Affiliates to terminate his or her employment therewith.

 

(c)                                  Timeframe of Non-Competition and
Non-Solicitation Agreement. Executive agrees that the covenants of this
Section 9 shall be enforceable during the Employment Period and for a period of
one (1) year following the termination of the Employment Period, regardless of
the reason for such termination.

 

(d)                                 Because of the difficulty of measuring
economic losses to the Company and its Affiliates as a result of a breach of the
foregoing covenants, and because of the immediate and irreparable damage that
could be caused to the Company and its Affiliates for which they would have no
other adequate remedy, Executive agrees that the foregoing covenant may be
enforced by the Company and its Affiliates, in the event of breach by him, by
injunctions and restraining orders and that such enforcement shall not be the
Company’s and its Affiliates’ exclusive remedy for a breach but instead shall be
in addition to all other rights and remedies available to the Company and its
Affiliates, both at law and equity.

 

(e)                                  The covenants in this Section 9 are
severable and separate, and the unenforceability of any specific covenant (or
any portion thereof) shall not affect the provisions of any other covenant (or
any portion thereof). Moreover, in the event any court of competent jurisdiction
or arbitrator, as applicable, shall determine that the scope, time, or
territorial restrictions set forth in this Section 9 are unreasonable, then it
is the intention of the parties that such restrictions be enforced to the
fullest extent that the court or arbitrator deems reasonable, and this Agreement
shall thereby be reformed.

 

(f)                                   For purposes of this Section 9, the
following terms shall have the following meanings:

 

(i)                                     “Business Opportunity” shall mean any
commercial, investment, or other business opportunity relating to the Business.

 

11

--------------------------------------------------------------------------------


 

(ii)                                  “Market Area” shall mean any location or
geographic area within 75 miles of a location where the Company or its
Affiliates conducts Business, or has plans to conduct Business of which
Executive is aware, during the Employment Period.

 

(g)                                  All of the covenants in this Section 9
shall be construed as an agreement independent of any other provision in this
Agreement, and the existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants.

 

10.                               Ownership of Intellectual Property. Executive
agrees that the Company or its applicable Affiliate shall own, and Executive
agrees to assign and does hereby assign, all right, title, and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas, and
information authored, created, contributed to, made, or conceived or reduced to
practice, in whole or in part, by Executive during the period that Executive is
or has been employed or affiliated with the Company or any of its Affiliates
that either (a) relate, at the time of conception, reduction to practice,
creation, derivation, or development, to the Company’s or any of its Affiliates’
business or actual or anticipated research or development, or (b) were developed
on any amount of the Company’s time or with the use of any of the Company’s or
its Affiliates’ equipment, supplies, facilities, or trade secret information
(all of the foregoing collectively referred to as “Company Intellectual
Property”), and Executive will promptly disclose all Company Intellectual
Property to the Company. All of Executive’s works of authorship and associated
copyrights created during the Employment Period and in the scope of Executive’s
employment shall be deemed to be “works made for hire” within the meaning of the
Copyright Act. Executive agrees to perform, during and after the Employment
Period, all reasonable acts deemed necessary by the Company to assist the
Company or its applicable Affiliate, at the Company’s or such Affiliate’s
expense, in obtaining and enforcing its rights throughout the world in the
Company Intellectual Property. Such acts may include, but are not limited to,
execution of documents and assistance or cooperation (i) in the filing,
prosecution, registration, and memorialization of assignment of any applicable
patents, copyrights, mask work, or other applications, (ii) in the enforcement
of any applicable patents, copyrights, mask work, moral rights, trade secrets,
or other proprietary rights, and (iii) in other legal proceedings related to the
Company Intellectual Property.

 

11.                               Arbitration.

 

(a)                                 Subject to Section 11(d), any dispute,
controversy, or claim between Executive and the Company or any of its Affiliates
arising out of or relating to this Agreement or Executive’s employment with the
Company or services provided to any Affiliate of the Company will be finally
settled by arbitration in New York, New York before, and in accordance with the
rules for the resolution of employment disputes then in effect of, the American
Arbitration Association (“AAA”). The arbitration award shall be final and
binding on both parties.

 

(b)                                 Any arbitration conducted under this
Section 11 shall be heard by a single arbitrator (the “Arbitrator”) selected in
accordance with the then-applicable rules of the AAA.

 

12

--------------------------------------------------------------------------------


 

The Arbitrator shall expeditiously (and, if possible, within 90 days after the
selection of the Arbitrator) hear and decide all matters concerning the dispute.
Except as expressly provided to the contrary in this Agreement, the Arbitrator
shall have the power to (i) gather such materials, information, testimony, and
evidence as the Arbitrator deems relevant to the dispute before him or her (and
each party will provide such materials, information, testimony, and evidence
requested by the Arbitrator, except to the extent any information so requested
is proprietary, subject to a third-party confidentiality restriction, or to an
attorney-client or other privilege), and (ii) grant injunctive relief and
enforce specific performance. The decision of the Arbitrator shall be rendered
in writing, be final and binding upon the disputing parties, and the parties
agree that judgment upon the award may be entered by any court of competent
jurisdiction; provided that the parties agree that the Arbitrator and any court
enforcing the award of the Arbitrator shall not have the right or authority to
award punitive or exemplary damages to any disputing party.

 

(c)                                  Each side shall share equally the cost of
the arbitration and bear its own costs and attorneys’ fees incurred in
connection with any arbitration, unless the Arbitrator determines that
compelling reasons exist for allocating all or a portion of such costs and fees
to the other side.

 

(d)                                 Notwithstanding Section 11(a), an
application for emergency or temporary injunctive relief by either party
(including any such application to enforce the provisions of Sections 7, 8, 9,
or 10 herein) shall not be subject to arbitration under this Section 11;
provided, however, that the remainder of any such dispute (beyond the
application for emergency or temporary injunctive relief) shall be subject to
arbitration under this Section.

 

(e)                                  By entering into this Agreement and
entering into the arbitration provisions of this Section 11, THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

(f)                                   Nothing in this Section 11 shall prohibit
a party to this Agreement from (i) instituting litigation to enforce any
arbitration award or (ii) joining another party to this Agreement in a
litigation initiated by a person or entity that is not a party to this
Agreement.

 

12.                               Defense of Claims. Executive agrees that,
during the Employment Period and thereafter, upon reasonable request from the
Company, Executive will cooperate with the Company or its Affiliates in the
defense of any claims or actions that may be made by or against the Company or
its Affiliates that relate to Executive’s actual or prior areas of
responsibility, except if Executive’s reasonable interests are adverse to the
Company or its Affiliate(s), as applicable, in such claim or action. The Company
agrees to pay or reimburse Executive for all of Executive’s reasonable travel
and other direct expenses incurred, or to be reasonably incurred, to comply with
Executive’s obligations under this Section 12, provided Executive provides
reasonable documentation of same and obtains the Company’s prior approval for
incurring such expenses.

 

13.                               Withholdings; Right of Offset. The Company may
withhold and deduct from any payments made or to be made pursuant to this
Agreement (a) all federal, state, local, and

 

13

--------------------------------------------------------------------------------


 

other taxes as may be required pursuant to any law or governmental regulation or
ruling and (b) any deductions consented to in writing by Executive.

 

14.                               Title and Headings; Construction. Titles and
headings to Sections hereof are for the purpose of reference only and shall in
no way limit, define, or otherwise affect the provisions hereof. Any and all
Exhibits or Attachments referred to in this Agreement are, by such reference,
incorporated herein and made a part hereof for all purposes. The words “herein,”
“hereof,” “hereunder,” and other compounds of the word “here” shall refer to the
entire Agreement and not to any particular provision hereof.  The use herein of
the word “including” following any general statement, term, or matter shall not
be construed to limit such statement, term, or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to,” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term, or matter. Unless the context requires otherwise, all
references herein to an agreement, instrument, or other document shall be deemed
to refer to such agreement, instrument, or other document as amended,
supplemented, modified, and restated from time to time to the extent permitted
by the provisions thereof.  All references to “dollars” or “$” in this Agreement
refer to United States dollars.  Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

 

15.                               Applicable Law; Submission to Jurisdiction.
This Agreement shall in all respects be construed according to the laws of the
State of New York without regard to the conflict of law principles thereof. With
respect to any claim or dispute related to or arising under this Agreement, the
parties hereby consent to the arbitration provisions of Section 11 above and
recognize and agree that should any resort to a court be necessary and permitted
under this Agreement, then they consent to the exclusive jurisdiction, forum,
and venue of the state and federal courts located in New York, New York.

 

16.                               Entire Agreement and Amendment. This Agreement
contains the entire agreement of the parties with respect to the matters covered
herein; moreover, this Agreement supersedes all prior and contemporaneous
agreements and understandings, oral or written, between the parties hereto
concerning the subject matter hereof. Without limiting the scope of the
preceding sentence, except as otherwise expressly provided in this Section 16,
all understandings and agreements preceding the Amendment Effective Date and
relating to the subject matter hereof (including the Prior Agreement and the
Assignment Agreement) are hereby null and void and of no further force or
effect, and this Agreement shall supersede all other agreements, written or
oral, that purport to govern the terms of Executive’s employment (including
Executive’s compensation) with the Company or any of its Affiliates. Executive
acknowledges and agrees that the Prior Agreement is hereby terminated and has
been satisfied in full, as has any other employment agreement between Executive
and the Company or any of its Affiliates. In entering into this Agreement,
Executive expressly acknowledges and agrees that Executive has received all sums
and compensation that Executive has been owed, is owed, or ever could be owed
pursuant to the agreement(s) referenced in the previous sentence and for
services provided to the Company and any of its Affiliates through the date that
he signs this Agreement.  Notwithstanding anything in the preceding provisions
of this Section 16 to the

 

14

--------------------------------------------------------------------------------


 

contrary, the parties expressly acknowledge and agree that this Agreement does
not supersede or replace, but instead complements and is in addition to, all
equity compensation agreements between Executive and the Company or any of its
Affiliates. This Agreement may be amended only by a written instrument executed
by both parties hereto.

 

17.                               Waiver of Breach. Any waiver of this Agreement
must be executed by the party to be bound by such waiver. No waiver by either
party hereto of a breach of any provision of this Agreement by the other party,
or of compliance with any condition or provision of this Agreement to be
performed by such other party, will operate or be construed as a waiver of any
subsequent breach by such other party or any similar or dissimilar provision or
condition at the same or any subsequent time. The failure of either party hereto
to take any action by reason of any breach will not deprive such party of the
right to take action at any time while such breach continues.

 

18.                               Assignment. This Agreement is personal to
Executive, and neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise transferred by Executive. The Company may
assign this Agreement to any successor (whether by merger, purchase, or
otherwise) to all or substantially all of the equity, assets, or businesses of
the Company, if such successor expressly agrees to assume the obligations of the
Company hereunder.

 

19.                               Affiliates. For purposes of this Agreement,
the term “Affiliates” is defined as any person or entity Controlling, Controlled
by, or Under Common Control with the Company. The term “Control,” including the
correlative terms “Controlling,” “Controlled By,” and “Under Common Control
with” means possession, directly or indirectly, of the power to direct or cause
the direction of management or policies (whether through ownership of securities
or any partnership or other ownership interest, by contract, or otherwise) of a
person or entity. For the purposes of the preceding sentence, Control shall be
deemed to exist when a person or entity possesses, directly or indirectly,
through one or more intermediaries, (a) in the case of a corporation, more than
50% of the outstanding voting securities thereof, (b) in the case of a limited
liability company, partnership, limited partnership, or joint venture, the right
to more than 50% of the distributions therefrom (including liquidating
distributions), or (c) in the case of any other person or entity, more than 50%
of the economic or beneficial interest therein.

 

20.                               Notices. Notices provided for in this
Agreement shall be in writing and shall be deemed to have been duly received
(a) when delivered in person, (b) on the first business day after such notice is
sent by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, in each case, to the
following address, as applicable:

 

(1)                                 If to the Company, addressed to:

 

Enviva Management Company, LLC
7200 Wisconsin Ave. Suite 1000
Bethesda, MD 20814
Attention: Executive Vice President, General Counsel & Secretary

 

15

--------------------------------------------------------------------------------


 

(2)                                 If to Executive, addressed to the most
recent address the Company has in its employment records for Executive.

 

21.                               Counterparts. This Agreement may be executed
in any number of counterparts, including by facsimile or “PDF” or similar
electronic format, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a copy hereof containing multiple
signature pages, each signed by one party, but together signed by both parties
hereto.

 

22.                               Deemed Resignations. Unless otherwise agreed
to in writing by the Company and Executive prior to the termination of
Executive’s employment, any termination of Executive’s employment shall
constitute (a) an automatic resignation of Executive as an officer of the
Company and each Affiliate of the Company, as applicable, (b) an automatic
resignation of Executive from the Holdings Board (if applicable) or from the
board of directors (or similar governing body) of any Affiliate of Holdings or
the Company (if applicable), including the GP Board, and (c) an automatic
resignation from the board of directors or any similar governing body of any
corporation, limited liability entity, or other entity in which the Company or
any Affiliate holds an equity interest and with respect to which board or
similar governing body Executive serves as the Company’s or such Affiliate’s
designee or other representative (if applicable).

 

23.                               Effect of Termination. The provisions of
Sections 6(f), 7-12, 22, and 24 and those provisions necessary to interpret and
enforce them, shall survive any termination of the employment relationship
between Executive and the Company.

 

24.                               Third Party Beneficiaries. Each Affiliate of
the Company shall be a third party beneficiary of Executive’s covenants and
obligations under Sections 7, 8, 9, 10, and 22 and shall be entitled to enforce
such covenants and obligations as if a party hereto.

 

25.                               Severability. Subject to Section 9(e), if an
arbitrator or court of competent jurisdiction determines that any provision of
this Agreement (or part thereof) is invalid or unenforceable, then the
invalidity or unenforceability of that provision (or part thereof) shall not
affect the validity or enforceability of any other provision (or part thereof)
of this Agreement, and all other provisions (or part thereof) shall remain in
full force and effect.

 

26.                               Section 409A. Notwithstanding any provision of
this Agreement to the contrary, all provisions of this Agreement are intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Notwithstanding any provision in this Agreement
to the contrary, if any payment or benefit provided for herein would be subject
to additional taxes and interest under Section 409A if Executive’s receipt of
such payment or benefit is not delayed until the earlier of (a) the date of
Executive’s death or (b) the

 

16

--------------------------------------------------------------------------------


 

date that is six months after the Termination Date (such date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to Executive
(or Executive’s estate, if applicable) until the Section 409A Payment Date.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall the Company or any of its
Affiliates be liable for all or any portion of any taxes, penalties, interest,
or other expenses that may be incurred by Executive on account of non-compliance
with Section 409A.

 

[The remainder of this page was left blank intentionally; the signature
page follows.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed in its name and on its behalf, effective for all purposes as
provided above.

 

 

EXECUTIVE:

 

 

 

 

 

/s/ John K. Keppler

 

John K. Keppler

 

 

 

 

 

ENVIVA MANAGEMENT COMPANY, LLC

 

 

 

 

 

By:

/s/ Stephen F. Reeves

 

 

Name:

Stephen F. Reeves

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

Signature Page to

First Amended and Restated Employment Agreement

(John K. Keppler)

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain First Amended and Restated Employment Agreement (the “Employment
Agreement”) dated as of December 1, 2016, by and among John K. Keppler
(“Executive”) and Enviva Management Company, LLC (the “Company”). Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Employment Agreement.

 

(a)                                 For good and valuable consideration,
including the Company’s provision of certain severance payments (or a portion
thereof) to Executive in accordance with Section 6(f)(ii) of the Employment
Agreement, Executive hereby releases, discharges, and forever acquits (A) the
Company, its Affiliates, and subsidiaries, (B)                          ,
                          ,                           , and their respective
Affiliates and subsidiaries, and (C) the past, present, and future stockholders,
officers, members, partners, directors, managers, employees, agents, attorneys,
heirs, representatives, successors, and assigns of the entities specified in
clauses (A) and (B) above, in their personal and representative capacities
(collectively, the “Company Parties”), from liability for, and hereby waives,
any and all claims, damages, or causes of action of any kind related to
Executive’s employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter on or prior to
the date of the execution of this Agreement including, without limitation,
(1) any alleged violation through the date of this Agreement of: (i) the Age
Discrimination in Employment Act of 1967, as amended (including as amended by
the Older Workers Benefit Protection Act); (ii) Title VII of the Civil Rights
Act of 1964, as amended; (iii) the Civil Rights Act of 1991; (iv) Sections 1981
through 1988 of Title 42 of the United States Code, as amended; (v) the Employee
Retirement Income Security Act of 1974, as amended; (vi) the Immigration Reform
Control Act, as amended; (vii) the Americans with Disabilities Act of 1990, as
amended; (viii) the National Labor Relations Act, as amended; (ix) the
Occupational Safety and Health Act, as amended; (x) the Family and Medical Leave
Act of 1993; (xi) any federal, state, or local anti-discrimination law;
(xii) any federal, state, or local wage and hour law; (xiii) any other local,
state, or federal law, regulation, or ordinance; and (xiv) any public policy,
contract, tort, or common law claim; (2) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in or with respect to a
Released Claim; (3) any and all rights, benefits, or claims Executive may have
under any employment contract, incentive compensation plan, or equity incentive
plan with any Company Party or to any ownership interest in any Company Party
except as expressly provided: (I) in Section 6(f)(ii) of the Employment
Agreement; and (II) pursuant to the terms of any equity compensation agreement
between Executive and a Company Party (including any Restricted Unit Agreement
with Holdings or any Award Agreement (as defined in the LTIP) relating to an
award granted to Executive pursuant to the LTIP), and (4) any claim for
compensation or benefits of any kind not expressly set forth in the Employment
Agreement or any equity compensation agreement (collectively, the “Released
Claims”). In no event shall the Released Claims include (a) any claim that
arises after the date of this Agreement, (b) any claim to vested benefits under
an employee benefit plan or equity compensation plan, or (c) any claims for
contractual payments under Section 5(a) or Section 6(f)(ii) of the Employment
Agreement. This Agreement is not intended to indicate that any such claims exist
or that, if they do exist, they are meritorious. Rather, Executive is simply
agreeing that, in exchange for the consideration recited in the first sentence
of this paragraph, any and all potential claims of this nature that Executive

 

A-1

--------------------------------------------------------------------------------


 

may have against the Company Parties, regardless of whether they actually exist,
are expressly settled, compromised, and waived. By signing this Agreement,
Executive is bound by it. Anyone who succeeds to Executive’s rights and
responsibilities, such as heirs or the executor of Executive’s estate, is also
bound by this Agreement. This release also applies to any claims brought by any
person or agency or class action under which Executive may have a right or
benefit. Notwithstanding the release of liability contained herein, nothing in
this Agreement prevents Executive from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission, National Labor Relations Board, Occupational
Safety and Health Administration, Securities and Exchange Commission, the
Financial Industry Regulatory Authority (FINRA), or any other federal, state, or
local governmental agency, authority, or commission (each, a “Governmental
Agency”) or participating in any investigation or proceeding conducted by any
Governmental Agency.  Executive understands that this Agreement does not limit
Executive’s ability to communicate with any Governmental Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Governmental Agency (including by providing documents or other information to a
Governmental Agency) without notice to the Company or any other Company Party. 
This Agreement does not limit Executive’s right to receive an award from a
Governmental Agency for information provided to a Governmental Agency.  THIS
RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER
GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE
COMPANY PARTIES.

 

(b)                                 Executive agrees not to bring or join any
lawsuit or arbitration proceeding against any of the Company Parties in any
court relating to any of the Released Claims.  Executive represents that
Executive has not brought or joined any lawsuit or filed any charge or claim
against any of the Company Parties in any court or before any government agency
and has made no assignment of any rights Executive has asserted or may have
against any of the Company Parties to any person or entity, in each case, with
respect to any Released Claims.

 

(c)                                  By executing and delivering this Agreement,
Executive acknowledges that:

 

(i)                                     He has carefully read this Agreement;

 

(ii)                                  He has had at least [twenty-one (21)]
[forty-five (45)] days to consider this Agreement before the execution and
delivery hereof to the Company [Add if 45 days applies: , and he acknowledges
that attached to this Agreement are (1) a list of the positions and ages of
those employees selected for termination (or participation in the exit incentive
or other employment termination program); (2) a list of the ages of those
employees not selected for termination (or participation in such program); and
(3) information about the unit affected by the employment termination program of
which his termination was a part, including any eligibility factors for such
program and any time limits applicable to such program];

 

(iii)                               He has been and hereby is advised in writing
that he may, at his option, discuss this Agreement with an attorney of his
choice and that he has had adequate opportunity to do so;

 

A-2

--------------------------------------------------------------------------------


 

(iv)                              He fully understands the final and binding
effect of this Agreement; the only promises made to him to sign this Agreement
are those stated in the Employment Agreement and herein; and he is signing this
Agreement knowingly, voluntarily, and of his own free will, and that he
understands and agrees to each of the terms of this Agreement; and

 

(v)                                 With the exception of any sums that he may
be owed pursuant to Section 6(f)(ii) of the Employment Agreement, he has been
paid all wages and other compensation to which he is entitled under the
Agreement and received all leaves (paid and unpaid) to which he was entitled
during the Employment Period.

 

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Company (such seven-day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to the General Counsel of Enviva Holdings GP,
LLC before 11:59 p.m., New York, New York time, on the last day of the Release
Revocation Period. If an effective revocation is delivered in the foregoing
manner and timeframe, this Agreement shall be of no force or effect and shall be
null and void ab initio. No consideration shall be paid if this Agreement is
revoked by Executive in the foregoing manner.

 

Executed on this        day of                 ,         .

 

 

 

 

John K. Keppler

 

A-3

--------------------------------------------------------------------------------